Citation Nr: 1002604	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder, from December 20, 
2002 through October 27, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder, since October 28, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.


FINDINGS OF FACT

Since the initial grant of service connection, the Veteran's 
posttraumatic stress disorder (PTSD) has been manifested by 
intrusive thoughts, nightmares, difficulty sleeping, social 
isolation, irritability, anxiety, depression, hypervigilence 
and several panic attacks per week that results in reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1. From December 20, 2002 through October 27, 2008, the 
criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  Since October 28, 2008, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2003, March 2006 and August 2008 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (finding that where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

Lastly, the Veteran's claim for an increased disability 
rating arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Specifically, the Veteran appealed the RO's July 
2003 rating decision which granted service connection at a 30 
percent initial evaluation for PTSD, effective from December 
20, 2002.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO further obtained multiple VA examinations to 
determine the severity of the Veteran's PTSD.  The VA 
examinations, conducted in July 2003 and October 2008, were 
conducted by physicians that had reviewed the Veteran's 
claims file, examined the Veteran, and included rationales 
for the conclusions reached therein.  The Board therefore 
concludes that these examinations are adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no 
sign in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

In this case, the Veteran is seeking an increased initial 
evaluation for his service-connected PTSD.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

In July 2003, the RO issued a rating decision which granted 
service connection at a 30 percent evaluation for PTSD, 
effective from December 20, 2002.  The Veteran subsequently 
appealed this decision seeking a higher initial disability 
rating.

In January 2009, the RO issued a rating decision which 
granted an increased evaluation of 50 percent for the 
Veteran's service-connected PTSD, effective October 28, 2008.  
The Veteran continues to seek an increased rating in this 
matter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings may be assigned for separate periods of time 
based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  While a 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder. See 38 C.F.R. § 
4.126(a).

A September 2002 treatment report noted that the Veteran 
indicated that he was told to come for treatment to get his 
condition documented.  He reported having problems 
maintaining relationships.

A December 2002 treatment report noted the Veteran's 
complaints of waking up screaming and running away.  Mental 
status examination revealed that he was alert and oriented.  
His affect was restricted and his mood, insight and judgment 
were good.  His speech was clear and relevant, and his memory 
was intact.  The report concluded with an impression of PTSD.  
A January 2003 treatment report noted that the Veteran 
appeared to be in a good mood, with appropriate appearance 
and speech.  The report noted that he used a cane to ambulate 
due to hip and knee surgery.

In July 2003, a VA social survey was conducted.  The report 
noted that the Veteran had retired in 1999 after a 30-year 
career as a train engineer.  The report noted that the 
Veteran had numerous physical problems with his knees.  The 
Veteran indicated that he has recurrent and intrusive 
distressing thoughts of his military service, and that this 
negatively effects his sleeping.  He tends to socially 
isolate himself, is irritable and hypervigilent.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
55. 

In July 2003, a VA examination for PTSD was conducted.  The 
VA examiner noted that the Veteran's claims folder was 
reviewed extensively.  The report noted the Veteran's 
complaints of nightmares and severe insomnia.  He indicated 
that he has been able to sleep a little better since starting 
Trazodone.  He also reported being hypervigilent, and having 
difficulty in interpersonal relationships.  He also indicated 
that he has been divorced twice and was currently living by 
himself.  Mental status examination revealed the Veteran to 
be a neat and clean individual, who entered into conversation 
spontaneously in a logical and coherent manner.  His speech 
was goal oriented, with no evidence of any thinking disorder.  
There was no evidence of any hallucinations or delusions.  
His mood was good, although he did have a poor outlook in 
terms of the future.  His memory and orientation were intact, 
and his insight, judgment and concentration were good.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score of 45.  In discussing his GAF score, the VA examiner 
indicated that this was documented by poor intersocial 
relationships and an inability to maintain friends and 
maintain marriage, have a roommate, and having to work by 
himself.  

A January 2005 treatment report noted that the Veteran's 
"retiral" of attending the Veteran Center group. Mental 
status examination revealed his affect was "cheerful as 
usual."  He denied any suicidal ideation.  

In May 2008, the Veteran and his spouse testified at a 
hearing before the Board held at the RO.  At the hearing, the 
Veteran testified that he has no friends, does not socialize 
with anybody, and that his spouse tolerates him.  He reported 
having daily intrusive thoughts and nightmares about his 
military service, and also reported having panic attacks.  
The Veteran indicated that he receives some enjoyment out of 
life from his grandson.  The Veteran's spouse testified that 
they do not sleep together due to his outburst while 
sleeping.  She testified that the Veteran was irritable and 
angry at times.  She reported that they have been married for 
twenty-seven years.  She also reported that they had divorced 
for a period of time, and then remarried four years ago.  

In October 2008, a second VA examination for PTSD was 
conducted.  The VA examiner noted that the Veteran's claims 
file and medical records were reviewed.  The report indicated 
that the Veteran was not currently receiving psychiatric 
treatment.  The report indicated that the Veteran had been 
married three times, and had four children and maintained a 
relationship with them.  Mental status examination revealed 
the Veteran was casually dressed.  He was attitude was 
cooperative, his mood was dysphoric, and his affect was 
constricted.  He was oriented to person, place and time, and 
his speech was described as loud.  His thought process was 
unremarkable.  He did not have any delusions, and his 
intelligence was average.  He reported sleep impairment, and 
auditory and visual hallucinations.  He reported having 
several panic attacks per week, had passive and transient 
homicidal thoughts, and denied any suicidal thoughts.  His 
impulse control was good, and he reported no episodes of 
violence.  He was able to maintain minimum personal hygiene, 
and there were no problems with his activities of daily 
living.  His recent and remote memory were normal.  As for 
his PTSD symptoms, the report noted he had recurrent 
distressing dreams.  He also reported avoidance behaviors, 
irritability, anger, and hypervigilence.  The VA examiner 
noted that the Veteran had moderate symptoms of PTSD since 
service.  The report noted that he Veteran was medically 
retired from work in 1998.  The report concluded with a 
diagnosis of PTSD, chronic and moderate, and listed a GAF 
score of 45.  The VA examiner noted that the Veteran's PTSD 
symptoms played a major role in his social isolation and 
irritability.  The examiner also noted that the Veteran's 
medical problems from his post service accident contribute to 
his discomfort and poor sleep.  

Socially, the report noted that the Veteran did not have a 
very close relationship with his spouse or children.  The VA 
examiner also noted that the Veteran's prognosis was fair at 
best, but could improve if he returned to outpatient mental 
health treatment.  The VA examiner noted that the Veteran's 
PTSD did not result in total occupational and social 
impairment.  The VA examiner indicated that the Veteran's 
PTSD symptoms resulted in deficiencies in the Veteran's 
thinking (negative thinking), family relationships (not very 
close with his family), work (he is retired), and mood 
(anxiety and depression).  The VA examiner further noted that 
the Veteran's PTSD symptoms resulted in a level of anxiety 
and depression which would reduce his reliability and 
productivity if he was employed.

After reviewing the evidence of record since the initial 
grant of service connection effective December 20, 2002, the 
Board concludes that the Veteran's PTSD is most appropriately 
rated as 50 percent disabling, and no more.  While there have 
been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since service connection became 
effective, during which the Veteran's PTSD has varied to such 
an extent that a rating greater or less than 50 percent would 
be warranted.  38 C.F.R. § 3.344 (2009).

The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 45 to 55, with a majority 
of the GAF ratings being 45.  As noted above, a GAF of 45 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job).  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran 
has reported symptoms of intrusive thoughts, nightmares, 
difficulty sleeping, social isolation, anxiety, depression, 
irritability, hypervigilence and several panic attacks per 
week.  Thus, the Board concludes that the Veteran's PTSD is 
most analogous to the symptoms warranting a 50 percent rating 
for PTSD, including impaired abstract thinking; disturbances 
of motivation and mood; several panic attacks per week, and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  Accordingly, an initial disability rating of 50 
percent is warranted for service-connected PTSD from December 
20, 2002 through October 28, 2008.

The evidence does not reflect that the Veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 50 percent, at any time 
since the initial grant of service connection on December 20, 
2002.  Objectively, the Veteran has generally been 
appropriately dressed, fully oriented, and with a cooperative 
attitude.  He has exhibited a good to dysphoric mood, 
constricted affect, logical thoughts, normal to loud speech, 
passive and transient homicidal ideations, no episodes of 
violence, normal memory, good impulse control, no delusions, 
memory grossly intact, unremarkable thought process, average 
intelligence, and an understanding judgment and insight.  The 
evidence does not show this condition to be manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, and neglect of personal appearance and 
hygiene.

As for his occupational impairment, the record reflects that 
the Veteran was medically retired due to physical impairments 
in 1998 following an extensive career in excess of twenty-
five years as a train engineer for the same company.  The 
October 2008 examination report noted the VA examiner's 
opinion that the Veteran's current level of anxiety and 
depression "can reduce the Veteran's reliability and 
productivity if he was employed."  Nonetheless, his 
currently assigned 50 percent disability rating accounts for 
occupational impairment with reduced reliability and 
productivity. 

As for his social impairment, the VA examiner in October 2008 
noted that the Veteran did not have a very close relationship 
with his spouse or children, and that he does not socialize 
with others.  While he clearly exhibits social impairment, 
this is contemplated in the currently assigned 50 percent 
disability rating, which accounts for difficulty in 
establishing and maintaining effective work and social 
relationships.  The next highest rating, a 70 percent rating, 
refers to an inability to establish and maintain effective 
relationships.  The evidence of record does not reflect this 
level of social impairment.  As noted above, the Veteran was 
able to have an extensive career for the same employer for 
over twenty-five years.  Moreover, while he may not have a 
"very close relationship" to his spouse and children, the 
record reflects that he re-married his spouse during the 
course of this appeal.  The record also reflects that Veteran 
and his spouse started to cohabitate again sometime after his 
July 2003 VA examination during which he reportedly lived 
alone.  In addition, the October 2008 VA examination noted 
that he maintains a relationship with his children.  Further, 
during the course of this appeal, the Veteran's daughter 
moved into their home, and the Veteran testified that he 
receives enjoyment from his grandson.

Accordingly, a 50 percent disability rating, but no more, is 
warranted since the initial grant of service connection on 
December 20, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (noting that a 70 percent evaluation is assigned where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships).  

The evidence shows no distinct periods of time since service 
connection became effective December 2002, during which 
manifestations of the Veteran's PTSD varied to such an extent 
that a rating greater or less than 50 percent would be 
warranted.  Thus, staged ratings are not in order, and a 50 
percent rating for PTSD is warranted since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 50 
percent rating inadequate.  The Veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology 
exhibited by the Veteran's PTSD.  When comparing the 
disability picture of the Veteran's PTSD with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his service-connected PTSD.  
This includes consideration of symptoms such as flattened 
affect, disturbances of motivation and mood and difficult 
establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A rating in excess thereof is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The evidence does 
not show this condition to be manifested by symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Id.  The criteria for a 50 percent disability 
rating more than reasonably describes the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating in excess of 50 percent for PTSD at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial disability rating of 50 percent, but no more, for 
PTSD, from December 23, 2002 through October 28, 2008, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 50 percent for PTSD since 
October 28, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


